DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	Claims  24-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that the claims, 24 and 37, recites “signal data”; however, the above features, signal data, consider as vague and indefinite. Since it is not clear through the steps of the claims, what type of “signal data” applicant refer to, is it a video data? and/or what type of data. data consider to be broad term, and therefore it is consider as vague and indefinite and place the claims as vague and indefinite. Furthermore:
“decoding encoded signal data for a bottom level …” and also “decoding encoded signal data for a first level …”; it is not clear whether applicant refers to the same encoded signal data, or not? if applicant refers to the same encoded signal, then in the following steps, it should indicate “the encoded signal data”.
	Claims 25-36 and 38-43 are dependent to the above independent claims, and therefore these claims, as a whole rejected under 112b, for the same reason as set forth in the above.   
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 24-28,30-31,33,35,37-38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2009/0148054).
	Regarding claim 24, Kim discloses a method comprising; via computer processing hardware; decoding encoded signal data for a bottom level of quality to produce a decoded rendition of a signal at the bottom level of quality (i.e., hierarchical encoding/decoding as shown in fig. 2), decoding encoded signal data for a first level of quality to produce four planes of quantized parameters (i.e., quantized parameters as shown in figs. 4 and 6, paragraphs 0092 ), dequantizing the four planes of quantized parameters to produce four sets of dequantized transformed parameters (i.e., dequantization as shown in fig. 6, producing decontized transform parameters), performing an inverse directional decomposition of the four sets of dequantized transformed parameters to produce a plane of residuals (i.e., figs. 4 and 6, paragraphs 0078,0080), upscaling signal data generated using the decoded rendition of the signal at the bottom level of quality to produce a predicted rendition of the signal at the first level of quality (i.e., upsampler 208 as shown in fig. 6), and combining the predicted rendition of the signal at the first level of quality with the plane of residuals on an element-by-element basis to generate a decoded signal at the first level of quality (i.e., adder as shown in fig. 6).
Regarding claim 25, Kim discloses the method of claim 24, comprising; receiving parameters for generating the predicted rendition of the signal at the first level of quality (i.e., figs. 2-6, paragraphs 0043,0050), and generating the predicted rendition of the signal at the first level of quality according to the received parameters (i.e., fig. 6, paragraph 0092).

Regarding claim 27, Kim discloses the method claim 26, wherein the first decoding method is a H.264 decoding method (i.e., fig. 2, paragraph 0050).
Regarding claim 28, Kim discloses the method claim 24, wherein the predicted rendition of the signal at the first level of quality is generated using a corresponding element of a rendition of the signal at the bottom level of quality (i.e., hierarchical encoding/decoding as shown in figs. 2-6).
Regarding claim 30, Kim discloses the method claim 24, wherein a plane of residuals is generated for a plurality of levels of quality (i.e., abstract, figs. 4,7 ad 9, paragraphs 0085,0132,0148).
Regarding claim 31, Kim discloses the method claim 24, wherein at least a first plane of quantized parameters is dequantized with a first set of dequantization operations and at least a second plane of quantized parameters is dequantized with a second set of dequantization operations, the first and second set of dequantization operations being different (i.e., figs. 5-10, paragraphs 0008-0015,0072).
	Regarding claim 33, Kim discloses the method claim 24, wherein performing an inverse directional decomposition comprises applying a matrix multiplication to dequantized values for the four sets of dequantized transformed parameters (i.e., fig. 5, paragraphs 0058).
	Regarding claim 35, Kim discloses the method claim 24, wherein the method is performed as part of a tiered-based hierarchical decoding loop (i.e., abstract, fig. 2).
	Regarding claims 37 and 40, the limitations claimed are substantially similar to claims 24 and 31 above, and has been addressed in the above claims.
.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2009/0148054).
	Regarding claim 29, Kim discloses the method claim 28, wherein the method is performed in relation to 16x16 and/or 4x4 blocks of elements at the first level of quality and the corresponding element is a single element at the bottom level of quality for each y block (i.e., paragraph 0046, 4x4 blocks).
	Kim is silent to explicitly indicate 2 by 2 blocks.
	However, examiner take official notice to indicate that processing and/or encoding/decoding of the block size of 2x2 is notoriously well known in the conventional prior art of video/image encoding/decoding, as evidenced by YUAN et al. (e.g., figs. 1a-3a, paragraphs 0011,0036 of 20140177713).
	In view of the above, it would have been obvious before the effective filing date of the claimed

	Regarding claim 39, the limitations claimed are substantially similar to claim 29 above, and has been addressed in the above claim.
Allowable Subject Matter
9.	Claims 32,34,36,41,42 and 43 are objected to being allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, after overcoming 112 rejection.
Contact
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pasr-irect.usptQ.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482